         Case 1:20-cv-01794-JLT Document 6 Filed 02/08/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH AUGUST MARSALA,                                Cse No.: 1:20-cv-01794 JLT (PC)

12                       Plaintiff,                         ORDER TO SUBMIT APPLICATION
                                                            TO PROCEED IN FORMA PAUPERIS
13           v.                                             OR PAY FILING FEE WITHIN 45 DAYS

14    MR. RA,
15                       Defendant.
16

17          Plaintiff is a state prisoner proceeding pro se in a civil rights action pursuant to 42 U.S.C.

18   § 1983. Plaintiff has not paid the $405.00 filing fee or applied to proceed in forma pauperis

19   pursuant to 28 U.S.C. § 1915. Accordingly, the Court ORDERS:

20          Within 45 days of the date of service of this order, plaintiff shall submit the attached

21   application to proceed in forma pauperis, completed and signed, or in the alternative, pay the

22   $405.00 filing fee for this action. No requests for extension will be granted without a showing

23   of good cause. Failure to comply with this order will result in dismissal of this action.

24
     IT IS SO ORDERED.
25

26      Dated:     February 6, 2021                              /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
                                                        1
